DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/29/2021 has been entered. An action on the RCE follows. 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2011/0227227 A1; hereafter West) in view of Wu et al (US 7781351 B1; hereafter Wu).


    PNG
    media_image1.png
    525
    842
    media_image1.png
    Greyscale

Regarding claim 1, West discloses a semiconductor device, comprising:
a substrate (205);
a via ( TSV 210) which penetrates the substrate (205);

But, West does not disclose explicitly wherein a tensile residual stress of the via insulating film is smaller than 50 MPa and a compressive residual stress of the via insulating film is smaller than 50 MPa.
In a similar field of endeavor, Wu discloses wherein a tensile residual stress of the via insulating film is smaller than 50 MPa (Claim 19 discloses “the dielectric layer has a residual tensile or compressive stress of magnitude less than about 35 MPa”) and a compressive residual stress of the via insulating film is smaller than 50 MPa (Claim 19 discloses “the dielectric layer has a residual tensile or compressive stress of magnitude less than about 35 MPa”).
Since West and Wu are both from the similar field of endeavor, and discloses dielectric materials having tensile or compressive stress, the purpose disclosed by Wu would have been recognized in the pertinent art of West.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify West in light of Wu teaching “wherein a tensile residual stress of the via insulating film is smaller than 50 MPa (Claim 19 discloses “the dielectric layer has a residual tensile or compressive stress of magnitude less than about 35 MPa”) and a compressive residual stress of the via insulating film is smaller than 50 MPa (Claim 19 discloses “the dielectric layer has a residual tensile or compressive stress of magnitude less than about 35 MPa”) for further advantage such as reduce crack formation of semiconductor device.

Regarding claim 2, West and Wu discloses the semiconductor device of claim 1, West further discloses wherein the via insulating film includes a silicon oxide film or a silicon oxynitride film (Para [0030]).  

Regarding claim 4, West and Wu discloses the semiconductor device of claim 1, West further discloses wherein the substrate includes Si (Para [0029]).  

Regarding claim 7, West and Wu discloses the semiconductor device of claim 1, West further discloses further comprising: a barrier metal (212) formed between the via insulating film (211) and the core plug (214). 
 
Regarding claim 8, West and Wu discloses the semiconductor device of claim 7, West further discloses wherein the barrier metal includes W, WN, WC, Ti, TiN, Ta, TaN, Ru, Co, Mn, N, Ni or NiB (Para [0016]).  

Regarding claim 9, West and Wu discloses the semiconductor device of claim 1, West further discloses wherein the via insulating film (211) is conformally formed along the inner wall of the via (210).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2011/0227227 A1; hereafter West) in view of  Wu et al  (US 7781351 B1; hereafter Wu) as applied claims 1-2, 4 and 7-9 above and further in view of  Maruyama et al ( US 2003/0082889 A1; hereafter Maruyama).

Regarding claim 3, West and Wu discloses the semiconductor device of claim 2, West further discloses the dielectric liner generally comprises silicon oxide or silicon oxynitride (Para [0030]).
But, West and Wu does not disclose explicitly wherein a ratio of O-H binding and Si-0 binding in the via insulating film is 2 to 13.
In a similar field of endeavor, Maruyama discloses wherein a ratio of O-H binding and Si-0 binding in the via insulating film is 2 to 13 (Para [0128]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine West and Wu in light of Maruyama teaching “wherein a ratio of O-H binding and Si-0 binding in the via insulating film is 2 to 13 (Para [0128])” for further advantage such as reduce crack formation of semiconductor device. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2011/0227227 A1; hereafter West) in view of Wu et al  (US 7781351 B1; hereafter Wu) as applied claims 1-2, 4 and 7-9 above and further in view of  IKEGAMI ( US 2013/0106453 A1; hereafter IKEGAMI).

Regarding claim 5, West and Wu discloses the semiconductor device of claim 1, West further discloses the dielectric liner generally comprises silicon oxide or silicon oxynitride (Para [0030]).

But, West and Wu does not disclose explicitly wherein a hardness of the via insulating film is 5.0 to 7. 2.
In a similar field of endeavor, IKEGAMI discloses wherein a hardness of the via insulating film is 5.0 to 7. 2 (Claim 3).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine West and Wu in light of IKEGAMI teaching “wherein a hardness of the via insulating film is 5.0 to 7. 2 (Claim 3)” for further advantage such as protect via structure of the semiconductor device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2011/0227227 A1; hereafter West) in view of Wu et al  (US 7781351 B1; hereafter Wu) as applied claims1-2, 4 and 7-9 above and further in view of  Omori et al ( US 2009/0232611 A1; hereafter Omori).

Regarding claim 6, West and Wu discloses the semiconductor device of claim 1, But, West and Wu does not disclose explicitly wherein the residual stress is measured by Raman spectroscopy.
In a similar field of endeavor, Omori discloses wherein the residual stress is measured by Raman spectroscopy (Para [0077]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine West and Wu in light of Omori teaching “wherein the residual stress is measured by Raman spectroscopy (Para [0077])” for further advantage such as measure specific region of  film.


Allowable Subject Matter

Claims 16-20 are allowed.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
wherein a tensile residual stress and a compressive residual stress of the first via insulating film are is smaller than a tensile residual stress and a compressive residual stress of the second via insulating film and wherein the tensile residual stress of the first via insulating film is smaller than 50 MPa and the compressive residual stress of the first via insulating film is smaller than 50 MPa, as recited claim 16.  
Claims 17-20 are allowed as those inherit the allowable subject matter from clam 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898